Citation Nr: 1400677	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss, to include extra-schedular consideration under 38 C.F.R. § 3.321(b) (2013).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from July 1956 to October 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection and assigned an initial noncompensable rating for bilateral hearing loss, effective May 28, 2009.  

In November 2013, the Veteran and his daughter testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of this hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic (Virtual VA and Veterans Benefits Management System) claims files associated with the Veteran's claim.  A review of such paperless claims files reveal that the documents contained therein are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran was last afforded a VA examination for his bilateral hearing loss in June 2012, about 1 1/2 years ago.  Although the last examination was not unduly remote, the Veteran alleged at his November 2013 hearing that his disability had worsened.  Specifically, the Veteran's daughter testified that the Veteran did not want to admit how severe his hearing loss was.  The Veteran would claim that he could hear his wife and daughter, but his daughter reported that she could tell that he could not hear them on a daily basis.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Therefore, as there may have been changes in the Veteran's audiological condition, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss. 

Additionally, the Board notes that, at his November 2013 hearing, the Veteran indicated that, while he did not currently receive treatment for his bilateral hearing loss, he would be seeking a referral so as to obtain hearing aids.  As such, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his bilateral hearing loss.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Furthermore, during the November 2013 Board hearing, the Veteran's representative suggested that an extra-schedular rating for the Veteran's bilateral hearing loss should be considered.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, upon readjudication, the agency of original jurisdiction (AOJ) should also consider whether referral for an extra-schedular evaluation is warranted for the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his bilateral hearing loss.  After obtaining any necessary authorization forms, obtain all identified records.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also provide an opinion as to whether the Veteran's service-connected bilateral hearing loss renders the Veteran unable to obtain or maintain gainful employment, without regard to age or nonservice-connected disabilities.  A rationale for any opinion expressed should be provided.  

3.  After the development requested above has been completed, the record should again be reviewed and the claim readjudicated.  The AOJ should specifically consider whether referral for an extra-schedular evaluation, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted for the Veteran's bilateral hearing loss.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



